                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT A. MARTINELLI,                               Case No. 19-cv-05461-JD
                                                        Petitioner,
                                   8
                                                                                             ORDER RE PETITION FOR WRIT OF
                                                  v.                                         HABEAS CORPUS AND
                                   9
                                                                                             CERTIFICATE OF APPEALABILITY
                                  10     ROBERT NEUSCHMID,
                                                                                             Re: Dkt. No. 20
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Robert Martinelli, a pro se state prisoner, has brought a habeas petition pursuant to 28

                                  14   U.S.C. § 2254. The Court ordered respondent to show cause why the writ should not be granted.

                                  15   Respondent filed an answer and a memorandum of points and authorities in support of it, and

                                  16   lodged exhibits with the Court. Martinelli filed a reply. The petition is denied.

                                  17                                             BACKGROUND

                                  18          A jury found Martinelli guilty of first-degree residential burglary, attempted carjacking,

                                  19   and that another person was present during the burglary. Clerk’s Transcript (“CT”) at 301, 303.

                                  20   The jury also found true that Martinelli had two prior burglary convictions. Id. at 302, 304. In a

                                  21   bifurcated bench trial, the trial court found that Martinelli had three prior serious felony

                                  22   convictions and that he had served four prior prison terms. Supplemental Clerk’s Transcript at 1-

                                  23   6. Martinelli was sentenced to 25 years to life in prison with a consecutive term of 16 years and

                                  24   10 months. CT at 339. Martinelli’s appellate counsel filed a brief pursuant to People v. Wende,

                                  25   25 Cal. 3d 436 (1979), which calls for the court to conduct an independent review of the record.

                                  26   Answer, Ex. 6. On January 9, 2018, the California Court of Appeal affirmed the conviction.

                                  27   People v. Martinelli, No. A15339, 2018 WL 330130, at *1 (Cal. Ct. App. Jan. 9, 2018). The

                                  28   California Supreme Court denied review. Answer, Ex. 14.
                                       Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 2 of 15




                                   1                                 STATEMENT OF FACTS

                                   2     The California Court of Appeal summarized the facts as follows:

                                   3            On September 23, 2015, Zedrick Arrogante lived with his parents on
                                                Sarah Drive in Pinole. He left his home to meet his girlfriend 10
                                   4            minutes from his house. He then returned with her to his home for
                                                lunch. When Arrogante entered his home, he saw appellant exiting
                                   5            the kitchen. The two men looked at each other and appellant quickly
                                                darted from the house through a patio door that was open. Arrogante
                                   6            chased him and called 911 during the pursuit. He failed to catch
                                                appellant and was told by the dispatcher to return to the house to await
                                   7            the police.
                                   8            Sometime later, Arrogante met with police to view a detained suspect,
                                                appellant. He was advised by the officers it would be improper to
                                   9            identify an innocent person. The victim, however, told police
                                                appellant was in fact the person he saw in his home. He also told
                                  10            police appellant had no permission to enter his home and the victim
                                                had never seen him before. Arrogante did acknowledge that earlier
                                  11            that morning he had seen the black truck appellant was detained in,
                                                parked on a road near his home.
                                  12
Northern District of California
 United States District Court




                                                The police found miscellaneous items of jewelry and coins in
                                  13            appellant’s pockets when he was detained. Since Arrogante was not
                                                familiar with the items, he sent a photo of the property to his mother
                                  14            and sister via text to see if they could identify the property. His
                                                mother identified the property found in appellant’s pocket as jewelry
                                  15            she had in the home. It was located in her bedroom in a black bag.
                                                She did not know appellant and did not give him permission to enter
                                  16            or take her jewelry.
                                  17            Officer Zachary Blume was a Pinole police officer who happened to
                                                be in the vicinity of the Arrogante home on another matter. He was
                                  18            dispatched to the victim’s house to investigate the interrupted
                                                burglary. While driving to the home, he saw appellant walking along
                                  19            a path behind houses in the victim’s neighborhood. Based on the
                                                dispatched information, the officer detained appellant and searched
                                  20            him. In appellant’s pocket, Blume found a crowbar, along with
                                                jewelry pieces and a pair of reading glasses. He also found the keys
                                  21            to a black truck parked near the scene.
                                  22            Blume was joined by another officer at this time, who took custody
                                                of appellant. After Blume went to speak with Mrs. Arrogante about
                                  23            the jewelry items, he heard screaming and calls from his fellow officer
                                                who was in charge of appellant. Blume went outside and learned
                                  24            appellant had successfully escaped custody. This escape triggered a
                                                manhunt by several police agencies. The responders included canine
                                  25            units and a police helicopter.
                                  26            During this effort to apprehend the escapee, Emily Laspona, an
                                                employee at a senior center, was getting into her car after work in the
                                  27            vicinity of appellant’s escape. Once inside her car, the doors lock
                                                automatically. Appellant ran up to her car and tried to open her
                                  28            driver’s side door, unsuccessfully. He was very aggressive and
                                                                                   2
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 3 of 15



                                                      pounded on her car window. She believed he was trying to break into
                                   1                  her occupied car. As Laspona backed out of her space, appellant lifted
                                                      himself onto the passenger side of the car hood. However, he fell off
                                   2                  the car as the driver continued backing out. Laspona, a native of the
                                                      Philippines, was terrified by the event, but unable to call police
                                   3                  immediately due to her serious speech impediment and limited
                                                      familiarity with English. Once home, she told her family about
                                   4                  appellant and the police were contacted. Laspona identified appellant
                                                      at the trial as the suspect in the attempted car break-in.
                                   5
                                                      On the same day as these events, appellant was found by police
                                   6                  running in the area of Interstate 80 near Pinole Valley Road.
                                                      Richmond Police Officer Whitney made the arrest.
                                   7
                                                      Appellant was the only witness for the defense. He testified he knew
                                   8                  Zedrick Arrogante. He went to the victim's home to collect on a drug
                                                      debt. At the house, the two men spoke in the yard area of the home.
                                   9                  At no time did appellant enter the residence. Appellant indicated
                                                      Arrogante gave him jewelry and some money to help satisfy the
                                  10                  obligation for drugs. He admitted his prior burglary convictions and
                                                      one escape conviction. Appellant conceded he escaped from police
                                  11                  custody on the day of the alleged burglary because he was afraid of
                                                      prison as a third-striker. He admitted the attempt to get into the
                                  12                  Laspona car because he needed to hide from police. She panicked
Northern District of California
 United States District Court




                                                      when he made the request and put the car into reverse, causing him to
                                  13                  fall.
                                  14   Martinelli, 2018 WL 330130, at *1-2.

                                  15                                       STANDARD OF REVIEW

                                  16          A district court may not grant a petition challenging a state conviction or sentence on the

                                  17   basis of a claim that was reviewed on the merits in state court unless the state court's adjudication

                                  18   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  19   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  20   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  21   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first

                                  22   prong applies both to questions of law and to mixed questions of law and fact, Williams v. Taylor,

                                  23   529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  24   determinations, Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  25          A state court decision is “contrary to” Supreme Court authority only if “the state court

                                  26   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                  27   the state court decides a case differently than [the Supreme] Court has on a set of materially

                                  28   indistinguishable facts.” Williams, 529 U.S. at 412-13. A state court decision is an “unreasonable
                                                                                         3
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 4 of 15




                                   1   application of” Supreme Court authority if it correctly identifies the governing legal principle from

                                   2   the Supreme Court's decisions but “unreasonably applies that principle to the facts of the

                                   3   prisoner’s case.” Id. at 413. The federal court on habeas review may not issue the writ “simply

                                   4   because that court concludes in its independent judgment that the relevant state-court decision

                                   5   applied clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                   6   application must be “objectively unreasonable” to support granting the writ. Id. at 409.

                                   7          Under §2254(d)(2), a state court decision “based on a factual determination will not be

                                   8   overturned on factual grounds unless objectively unreasonable in light of the evidence presented in

                                   9   the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v. Prunty, 223 F.3d

                                  10   1103, 1107 (9th Cir. 2000). In conducting its analysis, the federal court must presume the

                                  11   correctness of the state court’s factual findings, and the petitioner bears the burden of rebutting

                                  12   that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).
Northern District of California
 United States District Court




                                  13          The state court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  14   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423 F.3d

                                  15   1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion from the highest state court to

                                  16   consider the petitioner’s claims, the Court looks to the last reasoned opinion. See Nunnemaker at

                                  17   801-06; Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th Cir. 2000). In this case the Court

                                  18   looks to the opinion from the California Court of Appeal.

                                  19          As grounds for federal habeas relief, Martinelli contends that: (1) the trial court erred when

                                  20   it denied his motion to substitute counsel pursuant to People v. Marsden, 2 Cal. 3d 118 (1970); (2)

                                  21   the trial court erred in denying his motion to represent himself; and (3) the trial court violated his

                                  22   right to a fair trial when it ordered his physical restraint in the courtroom.

                                  23                                     SUBSTITUION OF COUNSEL

                                  24          Legal Standard

                                  25          A criminal defendant who cannot afford to retain counsel has no right to counsel of his

                                  26   own choosing. Wheat v. United States, 486 U.S. 153, 159 (1988). Nor is he entitled to an attorney

                                  27   who likes and feels comfortable with him. United States v. Schaff, 948 F.2d 501, 505 (9th Cir.

                                  28   1991). The Sixth Amendment guarantees effective assistance of counsel, not a “meaningful
                                                                                           4
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 5 of 15




                                   1   relationship” between an accused and his counsel. Morris v. Slappy, 461 U.S. 1, 14 (1983).

                                   2          The denial of an indigent criminal defendant’s motion for substitution of counsel may

                                   3   violate his Sixth Amendment right to counsel. See Daniels v. Woodford, 428 F.3d 1181, 1197-98

                                   4   (9th Cir. 2005) (test for determining whether court should have granted substitution motion is

                                   5   same as test for determining whether an irreconcilable conflict existed); United States v.

                                   6   Velazquez, 855 F.3d 1021, 1035-37 (9th Cir. 2017) (district court abused its discretion by denying

                                   7   defendant’s request to substitute counsel without conducting any meaningful inquiry after

                                   8   defendant did everything in her power to alert court to significant breakdown); United States v.

                                   9   Moore, 159 F.3d 1154, 1160 (9th Cir. 1998) (where irreconcilable conflict existed between

                                  10   defendant and counsel trial, court's failure to appoint substitute counsel was reversible error);

                                  11   Crandell v. Bunnell, 144 F.3d 1213, 1215-18 (9th Cir. 1998) (denial of substitute counsel violated

                                  12   6th Amendment where appointed counsel failed for months to investigate case and to develop
Northern District of California
 United States District Court




                                  13   relationship with defendant), overruled on other grounds by Schell v. Witek, 218 F.3d 1017 (9th

                                  14   Cir. 2000) (en banc).

                                  15          The denial of a motion to substitute counsel implicates a defendant’s Sixth Amendment

                                  16   right to counsel and is properly considered in federal habeas proceedings. Bland v. Cal. Dep’t of

                                  17   Corr., 20 F.3d 1469, 1475 (9th Cir. 1994), overruled on other grounds by Schell v. Witek, 218

                                  18   F.3d 1017 (9th Cir. 2000) (en banc). When a defendant expresses a serious complaint about

                                  19   counsel, the trial judge should make a thorough inquiry into the reasons for the defendant's

                                  20   concerns. Id. at 1475-76; Hudson v. Rushen, 686 F.2d 826, 829 (9th Cir. 1982). The inquiry need

                                  21   only be as comprehensive as the circumstances reasonably permit. King v. Rowland, 977 F.2d

                                  22   1354, 1357 (9th Cir. 1992).

                                  23          Background

                                  24          The California Court of Appeal set forth the relevant background:

                                  25                  On October 26, 2016, two weeks before trial was to commence,
                                                      appellant made a motion pursuant to People v. Marsden (1970) 2
                                  26                  Cal.3d 118. During the in camera hearing, appellant complained his
                                                      trial attorney was not properly interviewing appellant’s girlfriend or
                                  27                  her family, and not discussing the case with him before trial. The trial
                                                      court obtained sufficient explanation from counsel to determine the
                                  28                  attorney-client relationship was not jeopardized and that appellant’s
                                                                                         5
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 6 of 15



                                                       Sixth Amendment rights were satisfied.
                                   1
                                                       After the verdict, on March 17, 2017, appellant again sought new
                                   2                   counsel. He raised complaints similar to those made in October 2016.
                                                       The court found appellant was represented by effective counsel and
                                   3                   did not grant the substitution motion.
                                   4   Martinelli, 2018 WL 330130, at *3.

                                   5           Discussion

                                   6           The California Court of Appeal denied this claim:
                                   7                   Under Marsden, the court must determine if the relationship between
                                                       counsel and accused has become substantially impaired and the
                                   8                   conflict is not reconcilable. To ensure proper review of the issue, the
                                                       trial court needs to conduct a hearing for the appellant to present his
                                   9                   reasons. (People v. Cole (2004) 33 Cal. 4th 1158, 1190.) Appellant
                                                       has the burden of proof on the issue. (People v. Young (1981) 118
                                  10                   Cal. App. 3d 959.) A disagreement between client and his counsel
                                                       over strategy or trial tactics, or the number of meetings between the
                                  11                   client and his lawyer, does not meet this burden. (People v. Jackson
                                                       (2009) 45 Cal. 4th 662, 688.) After reviewing the record on this issue,
                                  12                   we find insufficient evidence to find the relationship between client
Northern District of California
 United States District Court




                                                       and counsel was impaired and that a valid conflict existed during the
                                  13                   handling of this case.
                                  14   Martinelli, 2018 WL 330130, at *3.

                                  15           Martinelli has failed to demonstrate that the state court’s conclusion was objectively

                                  16   unreasonable. The Court has reviewed the transcripts of the Marsden hearings, and sees no

                                  17   indication that there was a complete breakdown of the attorney-client relationship or an inability to

                                  18   present a defense at trial.

                                  19           The trial court held two Marsden hearings, and at each hearing it inquired into trial

                                  20   counsel’s conduct and Martinelli’s concerns. The trial court gave Martinelli a full opportunity to

                                  21   explain his reasons for wanting to substitute another attorney for his trial counsel. On this record,

                                  22   it cannot be said that the California Court of Appeal was wrong to reject Martinelli’s claim on this

                                  23   issue. The record indicates that trial counsel was providing competent representation, and that any

                                  24   disagreements with Martinelli did not rise to the level of a complete breakdown of the attorney-

                                  25   client relationship. In addition, the record demonstrates that the procedures employed by the trial

                                  26   court in response to Martinelli’s requests for substitute counsel complied with the Sixth

                                  27   Amendment. See Stenson v. Lambert, 504 F.3d 873, 887 (9th Cir. 2007) (inquiry was adequate

                                  28   when court determined that the lines of communication were open and counsel was competent);
                                                                                         6
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 7 of 15




                                   1   United States v. Prime, 431 F.3d 1147, 1155 (9th Cir. 2005) (inquiry was adequate where

                                   2   defendant “was given the opportunity to express whatever concerns he had, and the court inquired

                                   3   as to [defense attorney’s] commitment to the case and his perspective on the degree of

                                   4   communication”).

                                   5          As is in many cases, it was not always smooth sailing between lawyer and client here, but

                                   6   disagreements can be had about trial strategy without causing a total breakdown in their

                                   7   effectiveness as a team. See Carter v. Davis, 946 F.3d 489, 507 (9th Cir. 2019). Trial counsel

                                   8   repeatedly visited Martinelli in jail, as did the defense investigator. Docket No. 20-3 at 7. Trial

                                   9   counsel and his investigator contacted many of the witnesses that Martinelli suggested, and

                                  10   attempted to contact others. Id. Many of Martinelli’s complaints involved tactical or procedural

                                  11   issues that were the responsibility of trial counsel. For example, counsel and the trial court

                                  12   informed Martinelli about the futility of filing frivolous motions. Id. at 7-8. Even so, trial counsel
Northern District of California
 United States District Court




                                  13   was able to mount a competent and complete defense, and Martinelli himself testified.

                                  14          The denial of this claim by the California Court of Appeal was not an unreasonable

                                  15   application of Supreme Court authority or an unreasonable determination of the facts. This claim

                                  16   is denied on habeas review.

                                  17                                      SELF-REPRESENTATION

                                  18          Legal Standard

                                  19          A criminal defendant has a Sixth Amendment right to self-representation. Faretta, 422

                                  20   U.S. at 832. But a defendant’s decision to represent himself and waive the right to counsel must

                                  21   be unequivocal, knowing and intelligent, timely, and not for purposes of securing delay. Id. at

                                  22   835; United States v. Arlt, 41 F.3d 516, 519 (9th Cir. 1994).

                                  23          The Faretta language describing Faretta’s request to represent himself as having been

                                  24   made “weeks before trial,” 422 U.S. at 835, is part of the holding of the Court, and thus is “clearly

                                  25   established Federal law, as determined by the Supreme Court of the United States,” for purposes

                                  26   of relief under the current version of 28 U.S.C § 2254(d). Moore v. Calderon, 108 F.3d 261, 265

                                  27   (9th Cir. 1997), overruled on other grounds in Williams v. Taylor, 529 U.S. 362 (2000). After

                                  28   Moore, we know that Faretta clearly established some timing element, but we do not know the
                                                                                         7
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 8 of 15




                                   1   precise contours of that element beyond the fact that requests made “weeks before trial” are

                                   2   timely. Marshall v. Taylor, 395 F.3d 1058, 1061 (9th Cir. 2005).1 Because the Supreme Court

                                   3   has not clearly established when a Faretta request is untimely, other courts, including state courts,

                                   4   are free to do so, as long as they comport with the Supreme Court’s holding that a request made

                                   5   “weeks before trial” is timely. Id. (holding that California court was not “contrary to” clearly

                                   6   established Supreme Court law under 28 U.S.C. § 2254(d) when it found that petitioner’s Faretta

                                   7   request on the first day of trial before jury selection untimely).

                                   8          A request to represent oneself “need not be granted if it is intended merely as a tactic for

                                   9   delay.” United States v. Flewitt, 874 F.2d 669, 674 (9th Cir. 1989). A court may consider (1) the

                                  10   effect of any resulting delay on the proceedings, and (2) events preceding the motion, to determine

                                  11   whether they were consistent with a good faith assertion of the Faretta right and whether the

                                  12   defendant could reasonably be expected to have made the motion at an earlier time. Avila v. Roe,
Northern District of California
 United States District Court




                                  13   298 F.3d 750, 753-54 (9th Cir. 2002) (remanding for evidentiary hearing, where district court

                                  14   failed to consider first factor and failed to give any weight to state appellate court’s findings

                                  15   regarding second factor); see also Hirschfield v. Payne, 420 F.3d 922, 927 (9th Cir. 2005)

                                  16   (holding that it was not unreasonable for the state court of appeal to find that petitioner’s motion

                                  17   for self-representation was made in order to further delay the proceedings where it was made the

                                  18   day before trial, he had moved to substitute counsel on four previous occasions, and he admitted

                                  19   that every time he asked for a new attorney it was close to trial).

                                  20          Background

                                  21          The California Court of appeal set forth the relevant background:

                                  22                  On September 27, 2016, with a trial date of October 17, 2016,
                                                      appellant notified the court he intended to seek self-representation
                                  23                  status on that later date. He further indicated he needed a continuance
                                                      of the trial, a legal runner, an investigator, and court-ordered funds.
                                  24

                                  25   1
                                         In Moore, the Ninth Circuit discussed a bright-line rule for the timeliness of Faretta requests: a
                                  26   request is timely if made before the jury is empaneled, unless it is shown to be a tactic to secure
                                       delay. 108 F.3d at 264-65. But the Ninth Circuit has not applied Moore’s bright-line rule as
                                  27   “clearly established” Supreme Court law for the purposes of 28 U.S.C. § 2254(d). See Marshall,
                                       395 F.3d at 1059, 1062 (state court’s determination that petitioner’s Faretta request made on the
                                  28   day of trial, but before jury selection, was untimely, was not “contrary to” clearly established
                                       federal law under 28 U.S.C. § 2254(d)).
                                                                                          8
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 9 of 15



                                                      However, on the date to start the trial, October 17, 2016, appellant
                                   1                  never asked to represent himself. The trial was set to start on
                                                      November 7, 2016. On October 26, appellant did ask to represent
                                   2                  himself and also sought a 90–day continuance. The prosecutor
                                                      objected to a long continuance, claiming the request for self-
                                   3                  representation was not timely. The court denied the Faretta motion
                                                      as untimely (Faretta v. California (1974) 415 U.S. 975).
                                   4

                                   5   Martinelli, 2018 WL 330130, at *3.

                                   6          Discussion

                                   7          The California Court of Appeal denied this claim:
                                   8                  Under People v. Windham (1977) 19 Cal. 3d 121, 128, fn. 5, a late
                                                      request by a defendant to represent himself if reasonably justified
                                   9                  should be granted. However, if the Faretta request is made to delay
                                                      the “orderly processes of justice,” a trial court is not required to grant
                                  10                  the request if it appears unreasonable. (Ibid.) “[A] trial court may
                                                      consider the totality of the circumstances in determining whether a
                                  11                  defendant’s pretrial motion for self-representation is timely. . . . [A]
                                                      trial court properly considers not only the time between the motion
                                  12                  and the scheduled trial date, but also such factors as whether trial
Northern District of California
 United States District Court




                                                      counsel is ready to proceed to trial, the number of witnesses and the
                                  13                  reluctance or availability of crucial trial witnesses, the complexity of
                                                      the case, any ongoing pretrial proceedings, and whether the defendant
                                  14                  had earlier opportunities to assert his right of self-representation.”
                                                      (People v. Lynch (2010) 50 Cal. 4th 693, 726.)
                                  15
                                                      In this case, appellant had toyed with the idea of self-representation
                                  16                  before filing his motion. Yet he refrained from doing so. Later he
                                                      made his Faretta motion, but indicated he needed substantial
                                  17                  additional time to prepare for trial. The government was ready to
                                                      proceed and had several lay witnesses prepared to testify. We cannot
                                  18                  say the trial court abused its discretion in determining the motion was
                                                      not reasonable under the circumstances.
                                  19
                                       Martinelli, 2018 WL 330130, at *3.
                                  20
                                              The salient facts are that Martinelli advised the trial court on September 27, 2016, that he
                                  21
                                       intended to make a request for self-representation on October 17, 2016, which was the start of the
                                  22
                                       trial. Martinelli, 2018 WL 330130, at *3. He did not make that request. Supplemental Reporter’s
                                  23
                                       Transcript at 4. Trial was then scheduled for November 7, 2016. Id. at 2. On October 26, 2016,
                                  24
                                       twelve days prior to the expected trial date, Martinelli made the Faretta request. Id. The trial
                                  25
                                       court denied the request as untimely. Id. at 5. Trial was ultimately delayed and did not commence
                                  26
                                       until January 10, 2017. CT at 199. Martinelli made no other Faretta requests.
                                  27

                                  28
                                                                                          9
                                          Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 10 of 15




                                   1           The California Court of Appeal found that the Faretta motion was properly denied as

                                   2   untimely. The issue for this Court is whether the state court’s conclusion was contrary to, or

                                   3   involved an unreasonable application of, clearly established federal law. Ultimately this court

                                   4   must determine if Martinelli’s Faretta request, twelve days before trial, was timely or untimely

                                   5   with respect to the “weeks before trial” period.

                                   6           “Supreme Court precedent regarding the permissible timing of a Faretta request is scarce.

                                   7   No Supreme Court case has directly addressed the timing of a request for self-representation.”

                                   8   Marshall, 395 F.3d at 1060. State courts are free to determine when a Faretta request is untimely

                                   9   as long as they comport with the Supreme Court’s holding that a request made “weeks before

                                  10   trial” is timely. Id. at 1061.

                                  11           “If Supreme Court cases ‘give no clear answer to the question presented,’ the state court’s

                                  12   decision cannot be an unreasonable application of clearly established federal law.” Ponce v.
Northern District of California
 United States District Court




                                  13   Felker, 606 F.3d 596, 604 (9th Cir. 2010) (quoting Wright v. Van Patten, 552 U.S. 120, 126

                                  14   (2008)). Martinelli bears the burden of demonstrating the objectively unreasonable nature of the

                                  15   state court decision in light of controlling Supreme Court authority. Woodford v. Visciotti, 537

                                  16   U.S. 19, 25 (2002). Specifically, Martinelli “must show that the state court’s ruling on the claim

                                  17   being presented in federal court was so lacking in justification that there was an error well

                                  18   understood and comprehended in existing law beyond any possibility for fairminded

                                  19   disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

                                  20           Martinelli has failed to demonstrate that the state court opinion which cited Windham, was

                                  21   unreasonable in light of the exacting standard described above. The Ninth Circuit has found

                                  22   against a criminal defendant in similar circumstances. See Randle v. California, 142 F. App’x 977

                                  23   (9th Cir. 2005) (state court did not err in denying as untimely a Farretta motion made two weeks

                                  24   prior to the beginning of trial, and application of the balancing of factors identified in Windham

                                  25   was not an unreasonable application of established federal law) (unpublished).

                                  26           The denial of the Faretta motion occurred twelve days prior to when the trial was set to

                                  27   begin. While this could be considered close to “weeks before trial,” the California Court of

                                  28   Appeal also considered the other evidence surrounding the request, which is permissible. Avila,
                                                                                          10
                                          Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 11 of 15




                                   1   298 F.3d at 753-54 (a court may consider (1) the effect of any resulting delay on the proceedings,

                                   2   and (2) events preceding the motion, to determine whether they were consistent with a good faith

                                   3   assertion of the Faretta right and whether the defendant could reasonably be expected to have

                                   4   made the motion at an earlier time.) The state court noted that Martinelli had previously

                                   5   considered self-representation but declined to make the request. The state court also noted that

                                   6   Martinelli stated he needed substantial additional time to prepare, while the prosecution was ready

                                   7   with several lay witness prepared to testify.

                                   8           The denial of the Faretta motion was not objectively unreasonable based on Martinelli’s

                                   9   failure to earlier request self-representation as he indicated he would, and the lengthy delay he

                                  10   stated he needed. Nor was the state court’s implied factual finding that Martinelli’s request was

                                  11   made to delay trial, based on an unreasonable determination of the facts in light of the evidence

                                  12   presented. Finally, while it is troubling that trial was delayed for several months, the trial court,
Northern District of California
 United States District Court




                                  13   when denying the Faretta motion, was unaware any delay would occur. After the trial became

                                  14   delayed, Martinelli did not again assert a Faretta motion. This claim is denied.

                                  15                                                SHACKLING

                                  16           Martinelli contends that his due process rights were denied because he was restrained in

                                  17   the courtroom and while being escorted to and from the courtroom. Petition at 16.

                                  18           Legal Standard

                                  19           The Constitution forbids the use of shackles (or other physical restraints) visible to the jury

                                  20   absent a trial court determination, in the exercise of its discretion, that the use is justified by an

                                  21   essential state interest -- such as the interest in courtroom security-specific to the defendant on

                                  22   trial. Deck v. Missouri, 544 U.S. 622, 624 (2005); Rhoden v. Rowland, 172 F.3d 633, 636 (9th

                                  23   Cir. 1999) (“Rhoden II”). Generally, the defendant’s right to due process is violated if the trial

                                  24   court fails to make a finding on the record justifying the necessity of physical restraints, and the

                                  25   absence of such a finding cannot be cured by the reviewing court’s after-the-fact justifications.

                                  26   Larson v. Palmateer, 515 F.3d 1057, 1063 (9th Cir. 2008).

                                  27           The Ninth Circuit has held that due process requires the trial court to engage in an analysis

                                  28   of the security risks posed by the defendant and to consider less restrictive alternatives before
                                                                                          11
                                          Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 12 of 15




                                   1   permitting a defendant to be restrained. Rhoden II, 172 F.3d at 636. But Supreme Court

                                   2   precedent only explicitly recognizes the first requirement. See Deck, 544 U.S. at 624, 633 (only

                                   3   requiring essential state interests such as special security needs or escape risks specifically related

                                   4   to defendant on trial before shackles may be used); see also Hedlund v. Ryan, 854 F.3d 557, 568-

                                   5   69 (9th Cir. 2017) (finding state court decision affirming use of leg brace was not contrary to, or

                                   6   an unreasonable application of, clearly established Supreme Court precedent where ordering the

                                   7   leg brace was justified by an essential state interest).

                                   8           A jury’s brief or incidental glimpse of a defendant in physical restraints outside of the

                                   9   courtroom does not presumptively warrant habeas relief. See Williams v. Woodford, 384 F.3d 567,

                                  10   593 (9th Cir. 2004). In such cases, the defendant must demonstrate actual prejudice to warrant

                                  11   habeas relief. See Rhoden II, 172 F.3d at 636. He must show that the shackling “‘had substantial

                                  12   and injurious effect’ on the jury’s verdict.” Ghent v. Woodford, 279 F.3d 1121, 1132 n.9 (9th Cir.
Northern District of California
 United States District Court




                                  13   2002) (quoting Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)). When the jury does not see in

                                  14   the courtroom that a defendant was shackled, no prejudicial or reversible error arises. Rich v.

                                  15   Calderon, 170 F.3d 1236, 1240 (9th Cir. 1999); Rhoden II,172 F.3d at 636; Williams, 384 F.3d at

                                  16   592.

                                  17           Background

                                  18           The California Court of appeal set forth the relevant background:

                                  19                   At the start of the trial, appellant’s counsel objected to his client being
                                                       physically restrained with a belt attached to his courtroom seat. In
                                  20                   rejecting the claim, the court ruled that “[t]here is a belt that is placed
                                                       around his waist. That is not visible, at least not from here. And as
                                  21                   far as I can tell, not visible to jurors entering into the courtroom. [¶]
                                                       . . . [¶] . . . His hands will be free, as well as his legs. So nobody will
                                  22                   see the restraints.” The court further indicated this restraint procedure
                                                       had been used in other cases in the courthouse. The judge relied on
                                  23                   his experience that jurors in other cases had not in fact noticed the belt
                                                       restraint during prior trials. The court further conceded appellant had
                                  24                   not engaged in disruptive conduct in pretrial matters. However, the
                                                       court was very concerned appellant had a prior escape conviction
                                  25                   from jail, and had assaulted an arresting officer and escaped in his
                                                       initial arrest for the crimes on trial. As the court observed:
                                  26                   “[W]hatever merit there was to that argument [regarding the age of
                                                       the escape conviction] is certainly defeated by the fact that recently
                                  27                   violence was used to hospitalize a deputy on the instant offense. [¶]
                                                       So it seems to me that the risk of violence and/or escape is still
                                  28                   present, despite the passage of time, and I’m not going to second-
                                                                                           12
                                          Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 13 of 15



                                                     guess my deputy’s professional judgment in the matter. And so I do
                                   1                 approve of the manner in which the sergeant has outlined of the
                                                     security arrangements in the courtroom.”
                                   2
                                                     When appellant testified in the trial, he was not restrained. A bailiff
                                   3                 was nearby when he testified.
                                   4                 After the verdict was returned, it was called to the attention of the
                                                     court that appellant passed from the courtroom to the jail area through
                                   5                 a public corridor. During those trips appellant was shackled. No prior
                                                     objection was made to this practice, even though it was known to
                                   6                 occur with custodies in the courthouse. The objection here arose
                                                     when appellant’s sister wrote a letter to the court complaining about
                                   7                 it. The court, when presented with this matter in the letter, pointed
                                                     out this was the way prisoners are transported from the jail to the
                                   8                 courtroom. There was “no other way.” Additionally, if advised
                                                     earlier in the case, the court could have commented on the matter to
                                   9                 the jury or considered other possibilities like instructing the jury. The
                                                     issue was left with defense counsel advising the court he would look
                                  10                 into the matter and see if this impacted the jury. If so, a new trial
                                                     motion would be an option. No subsequent motion was made,
                                  11                 however.
                                  12   Martinelli, 2018 WL 330130, at *4.
Northern District of California
 United States District Court




                                  13          Discussion

                                  14          The California Court of Appeal set forth the relevant state law and denied this claim:
                                  15                 The use of restraints of a defendant during the actual trial is evaluated
                                                     in large part whether this practice was visible to the jurors or the
                                  16                 public while it was happening. In this record we have not noted the
                                                     restraints were visible to the jury. The court indicated the security
                                  17                 belt appellant wore was not visible. This is important. If restraints
                                                     are not visible, the conduct is assessed under the standard of People
                                  18                 v. Watson (1956) 46 Cal .2d 818 and People v. Jackson (1993) 14 Cal.
                                                     App. 4th 1818, 1826. Generally, prejudicial error does not occur
                                  19                 when the defendant is seen in shackles for only a brief period either
                                                     inside or outside the courtroom by one or more jurors. (People v.
                                  20                 Tuilaepa (1992) 4 Cal. 4th 569, 584.)
                                  21                 It is also true a court correctly exercises its discretion to shackle and
                                                     there is no due process violation where the accused on trial has a
                                  22                 history of engaging in escape or outbursts. In this case, appellant, an
                                                     accused “third-striker,” had a prior felony escape conviction. He also
                                  23                 actively resisted arrest in this case, injuring a police officer in the
                                                     process, because he knew he was facing substantial custody time if
                                  24                 convicted. Also, at the time of trial, appellant had five prior serious
                                                     and/or violent prior felony convictions. A substantial criminal
                                  25                 history, prior escape attempts, and flight when police attempted to
                                                     arrest the defendant in the case on trial justify physical restraints
                                  26                 during the proceedings, especially when the jury apparently is not
                                                     aware of such shackling. (People v. George (1994) 30 Cal. App. 4th
                                  27                 262, 269; People v. Pitcock (1982) 134 Cal. App. 3d 795, 800–801.)
                                                     In light of these several factors, we find no abuse of discretion or due
                                  28                 process violation in the court’s actions.
                                                                                        13
                                           Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 14 of 15




                                   1                  Regarding the use of restraints to transport appellant from a custodial
                                                      site to the courtroom for trial, we observe that we are dealing with a
                                   2                  situation where the jurors were apparently unaware of the matter.
                                                      Appellant’s sister complained in her letter, but defense counsel
                                   3                  indicated to the court he would review the matter and, if a violation
                                                      could be found, would make the appropriate motion. No such motion
                                   4                  was made. We cannot speculate this issue affected the trial without a
                                                      better record.
                                   5
                                                      It is also true the propriety of shackling a defendant while in transit
                                   6                  through public hallways of a courthouse to attend the trial cannot be
                                                      judged by the same standards used to determine restraints in the
                                   7                  courtroom. The consideration of public safety and the need for
                                                      restraints are different during prisoner transport as opposed to the
                                   8                  accused seated in the courtroom itself. In People v. Cunningham
                                                      (2015) 61 Cal. 4th 609, 632, the court found no abuse of discretion in
                                   9                  the use of physical restraints during prisoner transit through public
                                                      hallways of the courthouse without any showing of necessity.
                                  10
                                                      It is also true, in this case, regardless of the nature of any restraint of
                                  11                  appellant, appellant’s counsel at no time requested any court
                                                      instruction to the jury precluding any adverse inference on appellant’s
                                  12                  guilt from the observation of physical restraints. Appellant would
Northern District of California
 United States District Court




                                                      certainly be entitled to proper jury instructions on this circumstance
                                  13                  and error could be found if the court refused to give such. (People v.
                                                      Givan (1992) 4 Cal. App. 4th 1107, 1116–1117.) However, the
                                  14                  evidence here supports the court’s conclusion the restraints were not
                                                      visible. Without further evidence in the record upsetting this
                                  15                  conclusion, we find no error, let alone error that is prejudicial. (Ibid.;
                                                      People v. Jacla (1978) 77 Cal. App. 3d 878, 883.
                                  16
                                       Martinelli, 2018 WL 330130, at *4-5.
                                  17
                                              Martinelli has failed to demonstrate that the state court’s conclusion was objectively
                                  18
                                       unreasonable. There are no allegations or evidence that any juror saw Martinelli in restraints in
                                  19
                                       the courtroom. Nor are there are any allegations or evidence that any juror observed Martinelli is
                                  20
                                       restraints while being escorted to and from the courtroom.
                                  21
                                              The trial court met its due process obligations when it engaged in an analysis of why
                                  22
                                       restraints were required in the courtroom due to Martinelli’s prior escape conviction and his
                                  23
                                       escape from custody and assault on a police officer during the arrest for the instant offense.
                                  24
                                       Assuming a juror may have briefly seen Martinelli in restrains outside of the courtroom, he has
                                  25
                                       failed to demonstrate actual prejudice to warrant habeas relief. This claim is denied. 2
                                  26
                                  27   2
                                        In his traverse, Martinelli attempts to add a new claim of ineffective assistance of appellate
                                  28   counsel. This claim was not part of the original petition. It is insufficient that in the petition,
                                       Martinelli attached numerous letters and state court opinions that contained the ineffective
                                                                                        14
                                          Case 3:19-cv-05461-JD Document 23 Filed 10/27/20 Page 15 of 15




                                   1                                CERTIFICATE OF APPEALABILITY

                                   2          The federal rules governing habeas cases brought by state prisoners require a district court

                                   3   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                   4   appealability. See Rules Governing § 2254 Cases, Rule 11(a).

                                   5          A judge may grant a certificate of appealability “only if the applicant has made a

                                   6   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   7   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                   8   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                   9   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  10   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  11   473, 484 (2000). Here, petitioner has made no showing warranting a certificate.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the petition for writ of habeas corpus is DENIED. A Certificate

                                  14   of Appealability is DENIED. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                  15   Respondent’s motion to file the Marsden transcripts under seal (Docket No. 20) is GRANTED.3

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 27, 2020

                                  18
                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22   assistance of counsel argument among many other claims. A district court is not obliged to act as
                                       counsel or paralegal to pro se litigants. Pliler v. Ford, 542 U.S. 225, 231 (2004). Once the Court
                                  23   issued the order to show cause setting forth the claims, Martinelli failed to notify the court of any
                                       additional claim he wished to pursue. Even if this claim had been presented, he would not be
                                  24   entitled to relief. Martinelli fails to identify what issue should have been appealed and how that
                                       issue may have had merit. See James v. Borg, 24 F.3d 20, 26 (9th Cir.1994) (“Conclusory
                                  25   allegations which are not supported by a statement of specific facts do not warrant habeas relief.”).
                                       3
                                         The Court may order a document filed under seal when it contains privileged or otherwise
                                  26   protectable information, and the request is narrowly tailored to preserve the public’s right of
                                       access to court proceedings. See N.D. Cal. Local Rule 79-5; Hagestad v. Tragesser, 49 F.3d 1430,
                                  27   1433-34 (9th Cir. 1995). Respondent asks to file the transcripts of the Marsden hearings under
                                       seal. Martinelli does not oppose the motion. The transcripts are considered confidential under
                                  28   state law and contain confidential discussions between Martinelli and his attorney. This is enough
                                       to justify sealing the transcripts.
                                                                                           15
